Name: 2004/257/EC: Decision of the European Central Bank of 19 February 2004 adopting the Rules of Procedure of the European Central Bank (ECB/2004/2)
 Type: Decision
 Subject Matter: politics and public safety;  EU institutions and European civil service
 Date Published: 2004-03-18

 Avis juridique important|32004D00022004/257/EC: Decision of the European Central Bank of 19 February 2004 adopting the Rules of Procedure of the European Central Bank (ECB/2004/2) Official Journal L 080 , 18/03/2004 P. 0033 - 0041Decision of the European Central Bankof 19 February 2004adopting the Rules of Procedure of the European Central Bank(ECB/2004/2)(2004/257/EC)THE GOVERNING COUNCIL OF THE EUROPEAN CENTRAL BANK,Having regard to the Statute of the European System of Central Banks and of the European Central Bank, and in particular to Article 12.3 thereof;HAS DECIDED AS FOLLOWS:Sole ArticleThe Rules of Procedure of the European Central Bank as amended on 22 April 1999, as further amended by Decision ECB/1999/6 of 7 October 1999 amending the Rules of Procedure of the European Central Bank(1), shall be replaced by the following which shall enter into force on 1 March 2004.RULES OF PROCEDURE OF THE EUROPEAN CENTRAL BANKPRELIMINARY CHAPTERArticle 1DefinitionsThese Rules of Procedure shall supplement the Treaty establishing the European Community and the Statute of the European System of Central Banks and of the European Central Bank. The terms in these Rules of Procedure shall have the same meaning as in the Treaty and the Statute. The term "Eurosystem" shall mean the European Central Bank (ECB) and the national central banks of those Member States whose currency is the euro.CHAPTER I THE GOVERNING COUNCILArticle 2Date and place of Governing Council meetings2.1. The Governing Council shall decide on the dates of its meetings on a proposal from the President. The Governing Council shall, in principle, meet regularly following a schedule that it shall determine in good time before the start of each calendar year.2.2. The President shall convene a meeting of the Governing Council if a request for a meeting is submitted by at least three members of the Governing Council.2.3. The President may also convene meetings of the Governing Council whenever he/she deems it necessary.2.4. The Governing Council shall normally hold its meetings on the premises of the ECB.2.5. Meetings may also be held by means of teleconferencing, unless at least three Governors object.Article 3Attendance at Governing Council meetings3.1. Except as provided herein, attendance at meetings of the Governing Council shall be restricted to its members, the President of the Council of the European Union and a member of the Commission of the European Communities.3.2. Each Governor may normally be accompanied by one person.3.3. If a Governor is unable to attend, he/she may appoint, in writing, an alternate without prejudice to Article 4. This written communication shall be sent to the President in due time before the meeting. Such an alternate may normally be accompanied by one person.3.4. The President shall appoint a member of staff of the ECB as Secretary. The Secretary shall assist the Executive Board in preparing the meetings of the Governing Council and shall draft the minutes thereof.3.5. The Governing Council may also invite other persons to attend its meetings if it deems it appropriate to do so.Article 4Voting4.1. In order for the Governing Council to vote, there shall be a quorum of two-thirds of the members. If the quorum is not met, the President may convene an extraordinary meeting at which decisions may be taken without regard to the quorum.4.2. The Governing Council shall proceed to vote at the request of the President. The President shall also initiate a voting procedure upon request from any member of the Governing Council.4.3. Abstentions shall not prevent the adoption by the Governing Council of decisions under Article 41.2 of the Statute.4.4. If a member of the Governing Council is prevented from voting for a prolonged period (i.e. more than one month), he/she may appoint an alternate as a member of the Governing Council.4.5. In accordance with Article 10.3 of the Statute, if a Governor is unable to vote on a decision to be taken under Articles 28, 29, 30, 32, 33 and 51 of the Statute, his/her appointed alternate may cast his/her weighted vote.4.6. The President may initiate a secret ballot if requested to do so by at least three members of the Governing Council. If members of the Governing Council are personally affected by a proposal for a decision under Articles 11.1, 11.3 or 11.4 of the Statute, a secret ballot shall be held. In such cases the members of the Governing Council concerned shall not participate in the vote.4.7. Decisions may also be taken by written procedure, unless at least three members of the Governing Council object. A written procedure shall require: (i) normally not less than five working days for consideration by every member of the Governing Council; and (ii) the personal signature of each member of the Governing Council (or his/her alternate in accordance with Article 4.4); and (iii) a record of any such decision in the minutes of the subsequent meeting of the Governing Council.Article 5Organisation of Governing Council meetings5.1. The Governing Council shall adopt the agenda for each meeting. A provisional agenda shall be drawn up by the Executive Board and shall be sent, together with the related documents, to the members of the Governing Council and other authorised participants at least eight days before the relevant meeting, except in emergencies, in which case the Executive Board shall act appropriately having regard to the circumstances. The Governing Council may decide to remove items from or add items to the provisional agenda on a proposal from the President or from any other member of the Governing Council. An item shall be removed from the agenda at the request of at least three of the members of the Governing Council if the related documents were not submitted to the members of the Governing Council in due time.5.2. The minutes of the proceedings of the Governing Council shall be submitted to its members for approval at the subsequent meeting (or where necessary earlier by written procedure) and shall be signed by the President.5.3. The Governing Council may lay down internal rules on decision-making in emergency situations.CHAPTER II THE EXECUTIVE BOARDArticle 6Date and place of Executive Board meetings6.1. The date of the meetings shall be decided by the Executive Board on a proposal from the President.6.2. The President may also convene meetings of the Executive Board whenever he/she deems it necessary.Article 7Voting7.1. In order for the Executive Board to vote, in accordance with Article 11.5 of the Statute, there shall be a quorum of two-thirds of the members. If the quorum is not met, the President may convene an extraordinary meeting at which decisions may be taken without regard to the quorum.7.2. Decisions may also be taken by written procedure, unless at least two members of the Executive Board object.7.3. Members of the Executive Board personally affected by a prospective decision under Articles 11.1, 11.3 or 11.4 of the Statute shall not participate in the vote.Article 8Organisation of Executive Board meetingsThe Executive Board shall decide on the organisation of its meetings.CHAPTER III THE ORGANISATION OF THE EUROPEAN CENTRAL BANKArticle 9Eurosystem/ESCB Committees9.1. The Governing Council shall establish and dissolve committees. They shall assist in the work of the decision-making bodies of the ECB and shall report to the Governing Council via the Executive Board.9.2. Committees shall be composed of up to two members from each of the Eurosystem NCBs and the ECB, appointed by each Governor and the Executive Board respectively. The Governing Council shall lay down the mandates of the committees and appoint their chairpersons. As a rule, the chairperson shall be a staff member from the ECB. Both the Governing Council and the Executive Board shall have the right to request studies of specific topics by committees. The ECB shall provide secretarial assistance to the committees.9.3. The national central bank of each non-participating Member State may also appoint up to two staff members to take part in the meetings of a committee whenever it deals with matters falling within the field of competence of the General Council and whenever the chairperson of a committee and the Executive Board deems this appropriate.9.4. Representatives of other Community institutions and bodies and any other third party may also be invited to take part in the meetings of a committee whenever the chairperson of a committee and the Executive Board deems this appropriate.Article 9aThe Governing Council may decide to establish ad hoc committees in charge of specific advisory tasks.Article 10Internal structure10.1. Having consulted the Governing Council, the Executive Board shall decide upon the number, name and respective competence of each of the work units of the ECB. This decision shall be made public.10.2. All work units of the ECB shall be placed under the managing direction of the Executive Board. The Executive Board shall decide upon the individual responsibilities of its members with respect to the work units of the ECB, and shall inform the Governing Council, the General Council and the staff of the ECB thereof. Any such decision shall be taken only in the presence of all the members of the Executive Board, and may not be taken against the vote of the President.Article 11Staff of the ECB11.1. Each member of the staff of the ECB shall be informed of his/her position within the structure of the ECB, his/her reporting line and his/her professional responsibilities.11.2. Without prejudice to Articles 36 and 47 of the Statute, the Executive Board shall enact organisational rules (hereinafter referred to as Administrative Circulars) which are binding on the staff of the ECB.11.3. The Executive Board shall adopt and up-date a Code of Conduct for the guidance of its members and of the members of staff of the ECB.CHAPTER IV INVOLVEMENT OF THE GENERAL COUNCIL IN THE TASKS OF THE EUROPEAN SYSTEM OF CENTRAL BANKSArticle 12Relationship between the Governing Council and the General Council12.1. The General Council of the ECB shall be given the opportunity to submit observations before the Governing Council adopts:- opinions under Articles 4 and 25.1 of the Statute,- recommendations in the statistical field, under Article 42 of the Statute,- the annual report,- the rules on the standardisation of accounting rules and reporting of operations,- the measures for the application of Article 29 of the Statute,- the conditions of employment of the staff of the ECB,- in the context of the preparations for the irrevocable fixing of exchange rates, an ECB opinion either under Article 123(5) of the Treaty or concerning Community legal acts to be adopted when a derogation is abrogated.12.2. Whenever the General Council is requested to submit observations under the first paragraph of this Article, it shall be given a reasonable period of time within which to do so, which may not be less than ten working days. In a case of urgency to be justified in the request, the period may be reduced to five working days. The President may decide to use the written procedure.12.3. The President shall inform the General Council, in accordance with Article 47.4 of the Statute, of decisions adopted by the Governing Council.Article 13Relationship between the Executive Board and the General Council13.1. The General Council of the ECB shall be given the opportunity to submit observations before the Executive Board:- implements legal acts of the Governing Council for which, in accordance with Article 12.1 above, the contribution of the General Council is required,- adopts, by virtue of powers delegated by the Governing Council in accordance with Article 12.1 of the Statute, legal acts for which, in accordance with Article 12.1 of these Rules, the contribution of the General Council is required.13.2. Whenever the General Council is requested to submit observations under the first paragraph of this Article, it shall be given a reasonable period of time within which to do so, which may not be less than ten working days. In a case of urgency to be justified in the request, the period may be reduced to five working days. The President may decide to use written procedure.CHAPTER V SPECIFIC PROCEDURAL PROVISIONSArticle 14Delegation of powers14.1. The delegation of powers of the Governing Council to the Executive Board under the last sentence of the second paragraph of Article 12.1 of the Statute shall be notified to the parties concerned, or published if appropriate, where decisions taken by means of delegation have legal effects on third parties. The Governing Council shall be promptly informed of any act adopted by way of delegation.14.2. The Book of Authorised Signatories of the ECB, established pursuant to decisions adopted under Article 39 of the Statute, shall be circulated to interested parties.Article 15Budgetary procedure15.1. The Governing Council, acting upon a proposal from the Executive Board in accordance with any principles laid down by the former, shall adopt, before the end of each financial year, the budget of the ECB for the subsequent financial year.15.2. For assistance in matters related to the budget of the ECB, the Governing Council shall establish a Budget Committee and lay down its mandate and composition.Article 16Reporting and annual accounts16.1. The Governing Council shall adopt the annual report required under Article 15.3 of the Statute.16.2. The competence to adopt and publish the quarterly reports under Article 15.1 of the Statute, the weekly consolidated financial statements under Article 15.2 of the Statute, the consolidated balance sheets under Article 26.3 of the Statute and other reports shall be delegated to the Executive Board.16.3. The Executive Board shall, in accordance with the principles established by the Governing Council, prepare the annual accounts of the ECB within the first month of the subsequent financial year. These shall be submitted to the external auditor.16.4. The Governing Council shall adopt the annual accounts of the ECB within the first quarter of the subsequent year. The external auditor's report shall be submitted to the Governing Council before their adoption.Article 17Legal instruments of the ECB17.1. ECB Regulations shall be adopted by the Governing Council and signed on its behalf by the President.17.2. ECB Guidelines shall be adopted by the Governing Council, and thereafter notified, in one of the official languages of the European Communities, and signed on the Governing Council's behalf by the President. They shall state the reasons on which they are based. Notification of the national central banks may take place by means of telefax, electronic mail or telex or in paper form. Any ECB Guideline that is to be officially published shall be translated into the official languages of the European Communities.17.3. The Governing Council may delegate its normative powers to the Executive Board for the purpose of implementing its regulations and guidelines. The regulation or guideline concerned shall specify the issues to be implemented as well as the limits and scope of the delegated powers.17.4. ECB Decisions and Recommendations shall be adopted by the Governing Council or the Executive Board in their respective domain of competence, and shall be signed by the President. ECB Decisions imposing sanctions on third parties shall be signed by the President, the Vice-President or any two other members of the Executive Board. ECB Decisions and Recommendations shall state the reasons on which they are based. The Recommendations for secondary Community legislation under Article 42 of the Statute shall be adopted by the Governing Council.17.5. Without prejudice to the second paragraph of Article 44 and the first indent of Article 47.1 of the Statute, ECB opinions shall be adopted by the Governing Council. However, in exceptional circumstances and unless not less than three Governors state their wish to retain the competence of the Governing Council for the adoption of specific opinions, ECB opinions may be adopted by the Executive Board, in line with comments provided by the Governing Council and taking into account the contribution of the General Council. ECB opinions shall be signed by the President.17.6. ECB Instructions shall be adopted by the Executive Board, and thereafter notified, in one of the official languages of the European Communities, and signed on the Executive Board's behalf by the President or any two Executive Board members. Notification of the national central banks may take place by means of telefax, electronic mail or telex or in paper form. Any ECB Instruction that is to be officially published shall be translated into the official languages of the European Communities.17.7. All ECB legal instruments shall be numbered sequentially for ease of identification. The Executive Board shall take steps to ensure the safe custody of the originals, the notification of the addressees or consulting authorities, and the publication in all the official languages of the European Union in the Official Journal of the European Union in the case of ECB Regulations, ECB opinions on draft Community legislation and those ECB legal instruments whose publication has been expressly decided.17.8. The principles of Council Regulation (EC) No 1 determining the language to be used by the European Economic Community(1) of 15 April 1958 shall apply to the legal acts specified in Article 34 of the Statute.Article 18Procedure under Article 106(2) of the TreatyThe approval provided for in Article 106(2) of the Treaty shall be adopted for the following year by the Governing Council in a single decision for all participating Member States within the final quarter of every year.Article 19Procurement19.1. Procurement of goods and services for the ECB shall give due regard to the principles of publicity, transparency, equal access, non-discrimination and efficient administration.19.2. Except for the principle of efficient administration, derogations may be made from the above principles in cases of urgency; for reasons of security or secrecy; where there is a sole supplier; for supplies from the national central banks to the ECB; to ensure the continuity of a supplier.Article 20Selection, appointment and promotion of staff20.1. All members of staff of the ECB shall be selected, appointed and promoted by the Executive Board.20.2. All members of staff of the ECB shall be selected, appointed and promoted with due regard to the principles of professional qualification, publicity, transparency, equal access and non-discrimination. The rules and procedures for recruitment and for internal promotion shall be further specified by means of Administrative Circulars.Article 21Conditions of Employment21.1. The Conditions of Employment and the Staff Rules shall determine the employment relationship between the ECB and its staff.21.2. The Governing Council, upon a proposal from the Executive Board and following consultation of the General Council shall adopt the Conditions of Employment.21.3. The Executive Board shall adopt the Staff Rules, that shall implement the Conditions of Employment.21.4. The Staff Committee shall be consulted before the adoption of new Conditions of Employment or Staff Rules. Its opinion shall be submitted to the Governing Council or the Executive Board respectively.Article 22Communications and announcementsGeneral communications and announcements of decisions taken by the decision-making bodies of the ECB may be published on the ECB website, in the Official Journal of the European Union, or by means of wire services common to financial markets or any other media.Article 23Confidentiality of and access to ECB documents23.1. The proceedings of the decision-making bodies of the ECB and of any committee or group established by them shall be confidential unless the Governing Council authorises the President to make the outcome of their deliberations public.23.2. Public access to documents drawn up or held by the ECB shall be governed by a decision of the Governing Council.23.3. Documents drawn up by the ECB shall be classified and handled in accordance with the rules laid down in an Administrative Circular. They shall be freely accessible after a period of 30 years unless decided otherwise by the decision making bodies.CHAPTER VI FINAL PROVISIONArticle 24Amendments to these Rules of ProcedureThe Governing Council may amend these Rules of Procedure. The General Council may propose amendments and the Executive Board may adopt supplementary rules within its field of competence.Done at Frankfurt am Main, 19 February 2004.The President of the ECBJean-Claude Trichet(1) OJ 17, 6.10.1958, p. 385.(1) OJ L 314, 8.12.1999, p. 32.